Citation Nr: 0806661	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from September 1959 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
gastrointestinal disorder.  In September 2006, the veteran 
testified at a Travel Board hearing at the RO.  

The Board notes that appealed issues of entitlement to 
service connection for a neurological disability; entitlement 
to service connection for coronary artery disease, also 
claimed as secondary to nicotine dependence and secondary to 
exposure to welding fumes; and entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
also claimed as secondary to nicotine dependence and 
secondary to exposure to welding fumes, are still pending 
development action at the Appeals Management Center (AMC), 
and have not yet been recertified to the Board.  As such, 
those issues are not properly before the Board at this time, 
and will be the subject of a later decision.  


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disorder was 
denied by a February 1997 Board decision.  

2.  Evidence submitted since then is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a gastrointestinal disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e. service connection.  The 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, in a September 2003 letter the RO provided 
notice to the veteran regarding what information and evidence 
would constitute new and material evidence, and the basis for 
the prior denial of service connection.  The letter also 
advised the veteran of what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  An August 
2004 letter also advised him of the basis for the prior 
denial, and reiterated what the evidence must show to 
establish service connection and the distribution of duties 
in obtaining such evidence.  A March 2006 letter advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private 
treatment records; VA treatment records; VA examination 
reports; articles submitted by the veteran; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, the veteran has been an active 
participant in the claims process by submitting evidence and 
argument, including citations to case law, his prior Board 
decision, and regulations.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(overruled on other grounds).  The Court has held that in 
order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Id.

The Board denied service connection for a gastrointestinal 
disorder in February 1997 because there was no competent 
evidence on file linking the veteran's current 
gastrointestinal disorder to service or to any incident of 
service.  The Board noted that the veteran's service medical 
records reported one episode of gastrointestinal cramping 
with a viral infection and that the first medical evidence of 
record for treatment for symptomatology of a current 
gastrointestinal disorders was more than thirty years after 
the veteran's period of service had ended.  His hearing 
testimony and medical articles he submitted were also noted, 
as was his 1961 examination. 

In March 2004, the RO denied an application to reopen a claim 
for service connection for a gastrointestinal disorder on the 
basis that although the evidence submitted by the veteran was 
new, it did not provide a basis upon which his current 
gastrointestinal disorder could be reasonably associated with 
his military service.  The RO noted that the veteran 
submitted duplicate copies of his service medical records 
showing treatment on one occasion in September 1960 for 
complaints including abdominal cramps and that he submitted a 
copy of a VA general medical examination report dated in 
March 1961.  It was noted that the veteran also submitted an 
internet article that described treatment, complications, and 
diagnoses of irritable bowel syndrome.  In the October 2004 
decision, the RO essentially denied the application to reopen 
a claim for service connection for a gastrointestinal 
disorder on the basis that the veteran did not provide 
evidence showing that his gastrointestinal disorder had 
existed from his military service.  The RO noted that the 
veteran was previously denied service connection for a 
gastrointestinal disorder because the evidence of record did 
not provide a basis upon which his current condition could be 
reasonably associated with his military service.  

The veteran's service medical records indicate that he was 
treated for possible gastrointestinal complaints on one 
occasion during service.  A September 1960 treatment entry 
indicated that he was seen for complaints of a sore throat 
for two days as well as a stuffy nose and abdominal cramps.  
The impression was a viral upper respiratory infection with a 
gastrointestinal component.  A September 1960 treatment entry 
the next day noted that the veteran's symptoms had markedly 
improved.  There was no further reference to any 
gastrointestinal problems in the veteran's service medical 
records.  

During a March 1961 VA general medical examination the 
veteran reported that he had suffered episodes of a funny, 
sick, feeling in his lower abdomen that was relieved with 
bowel movement.  The examiner noted that the veteran's 
digestive system was normal.  The diagnoses did not refer to 
any gastrointestinal problems.  

A November 1991 VA treatment entry related an assessment of 
gastroesophageal reflux disease.  A June 1992 report of a VA 
esophagogastroduodenoscopy indicated an impression of gastric 
erosions.  

A June 1992 VA gastrointestinal examination report noted that 
the veteran underwent a gastrointestinal series in July 1991 
that was normal.  The veteran reported that he was followed 
at a gastrointestinal clinic at a VA facility and that he 
underwent an esophagogastroduodenoscopy two days earlier and 
was told that he had erosions.  The diagnosis was 
gastrointestinal disorder.  

Subsequent post-service private and VA treatment records 
showed treatment for disorders including variously diagnosed 
gastrointestinal disorders.  

The evidence received since the 1997 Board decision includes 
duplicate copies of service medical records and VA treatment 
records, additional VA treatment records, articles submitted 
by the veteran, and statements and testimony from the 
veteran.  These records contain evidence of treatment, 
including recent treatment for variously described 
gastrointestinal disorders, including irritable bowel 
syndrome and gastroesophageal reflux disease.  

The Board notes that the duplicate and additional service 
medical records and VA treatment records with an additional 
diagnosis of gastrointestinal problems do not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet.App. 
321 (1999).  Simply stated, the fact that the veteran was 
previously shown to have a gastrointestinal disorder is not 
in dispute.  The veteran's statements and testimony in this 
regard are also cumulative and redundant.  The evidence at 
the time of the 1997 Board decision already indicated that 
the veteran was treated for abdominal cramps during service, 
that he mentioned a funny, sick feeling in his abdomen in a 
March 1961 VA general medical examination report, that he 
self treated after service, and that he was treated for 
gastrointestinal problems since the early 1990s.  

As noted previously, the February 1997 Board decision denied 
service connection for a gastrointestinal disorder on the 
basis that there was no competent evidence on file linking 
the veteran's current gastrointestinal disorder to service or 
to any incident of service.  The March 2004 RO decision 
denied an application to reopen a claim for service 
connection for a gastrointestinal disorder on the basis that 
although the evidence submitted by the veteran was new, it 
did not provide a basis upon which his current could be 
reasonably associated with his military service.  The October 
2004 RO decision denied an application to reopen a claim for 
service connection for a gastrointestinal disorder on the 
basis that the veteran did not provide evidence showing that 
his gastrointestinal disorder had existed from his military 
service.  None of the recently submitted evidence addresses 
the basis of the denial of service connection for a 
gastrointestinal disorder, that being a link between the 
current disorder and service.  Thus, to the extent the 
evidence is new, it is not material since it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a gastrointestinal disorder, and the appeal is denied.  


ORDER

The application to reopen the claim for service connection 
for a gastrointestinal disorder is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


